IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

JAMES R. PERMENTER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D17-3825

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 16, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

James R. Permenter, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed as unauthorized.

See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

LEWIS, KELSEY, and M.K. THOMAS, JJ., CONCUR.